Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua Haines on July 14, 2022.
CLAIMS
Claim 1, line 5 currently reads
“that said inlet valve bore includes a shoulder which is traverse to said inlet valve bore axis and”
Claim 1, line 5 is amended to read
- -that said inlet valve bore includes a shoulder which is transverse to said inlet valve bore axis and- -
SPECIFICATION
Para 0004, sentence 1 currently reads
“Briefly described, a fuel pump includes a fuel pump housing with a pumping chamber defined therein, the fuel pump housing having an inlet valve bore which is connectable to a source of fuel via a pump housing inlet passage, the inlet valve bore extending along an inlet valve bore axis and being stepped such that the inlet valve bore includes a shoulder which is traverse to the inlet valve bore axis; a pumping plunger which reciprocates within a plunger bore along a plunger bore axis such that an intake stroke of the pumping plunger increases volume of the pumping chamber and a2 compression stroke of the pumping plunger decreases volume of the pumping chamber; and an inlet valve assembly.”

	Para 0004, sentence 1 is amended to read (change is bolded and underlined for clarity)
DP-324795 
- -Briefly described, a fuel pump includes a fuel pump housing with a pumping chamber defined therein, the fuel pump housing having an inlet valve bore which is connectable to a source of fuel via a pump housing inlet passage, the inlet valve bore extending along an inlet valve bore axis and being stepped such that the inlet valve bore includes a shoulder which is transverse to the inlet valve bore axis; a pumping plunger which reciprocates within a plunger bore along a plunger bore axis such that an intake stroke of the pumping plunger increases volume of the pumping chamber and a2 compression stroke of the pumping plunger decreases volume of the pumping chamber; and an inlet valve assembly.- -

Para 0020, sentence 2 currently reads
“Inlet valve bore 70 is stepped such that inlet valve bore 70 includes a shoulder 70a which is traverse to inlet valve bore axis 56.”


Para 0020, sentence 2 currently reads (change is bolded and underlined for clarity)
DP-324795 
- -Inlet valve bore 70 is stepped such that inlet valve bore 70 includes a shoulder 70a which is transverse to inlet valve bore axis 56.- -


REASONS FOR ALLOWANCE
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 1 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claim 1 discloses a fuel pump (20, fig 1) with a fuel pump housing (28, fig 2), an inlet valve bore (70, fig 4), the inlet valve bore having a shoulder (70a, fig 4), the shoulder being part of the fuel pump housing, a valve seat (50, fig 4) with a flow passage (68, fig 4), being located in the inlet valve bore and urged toward said shoulder by pressure within the pumping chamber during the compression stroke, and a valve member (78, fig 4) moveable between an unseated position which provides fluid communication through the valve seat and a seated position which prevents it.
Usui (USPAP 2009/0288639) discloses a fuel pump with a fuel pump housing (1, fig 2), an inlet valve bore (bore of intake port 30a),the inlet valve bore having a shoulder (shoulder of 32 that seals against is the stepped portion, fig 2), a valve seat (right vertical side face of 32) with a flow passage (center hole thru 32) being located in the inlet valve bore, and a valve member (31) moveable between an unseated position which provides fluid communication through the valve seat and a seated position which prevents it.  However, Usui does not disclose the shoulder being part of the fuel pump housing (making the shoulder a part of the fuel pump housing would destroy the fuel pump, as it would require a sequence of machining steps that are incompatible with Usui’s current design, requiring the borehole diameter to extend from the shoulder to the far side of the piston), a dedicated valve seat body, the valve seat being urged toward said shoulder by pressure within said pumping chamber during said compression stroke.
Chern (USPAP 2014/0190441) discloses a dedicated valve seat body (200, fig 2), the valve seat being urged toward said shoulder by pressure within said pumping chamber during said compression stroke (during a compression stroke the valve seat would naturally be pressed towards its shoulder). However, Chern does not disclose the other components of a fuel pump.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claim 1 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746